10

1]

12

13

14

15

16

17

18

ie,

20

21

22

 

Case 2:20-cv-00658-JRC Document 23 Filed 05/18/20 Page 1of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

TONY ROQUE, a Washington Resident,
NO. 2:20-cv-658-RAJ
Plaintiff
V. ORDER DENYING PLAINTIFF’S
MOTION FOR PRELIMINARY
SEATTLE HOUSING AUTHORITY, a Public INJUNCTION
Entity, [PROPOSED]
Defendant

 

 

This matter came before the Court on Plaintiff's Motion for a Preliminary Injunction. DKT#2.
On May 4, 2020, the Court entered an Order Granting Temporary Restraining Order, DKT#14, and
on May 15, 2020, the Court extended the terms of the Temporary Restraining Order on the Stipulation
of the Parties. DKT#19.

Having considered Plaintiff's Motion for Preliminary Injunction, the Defendant’s Response
to the Court’s Order to Show Cause, and Plaintiffs Reply, the Court DENIES Plaintiff's Motion for
Preliminary Injunction. Plaintiff's Pleadings have not been properly served and Plaintiff failed to
exhaust available administrative remedies. Further, the Court finds that Plaintiff is unlikely to succeed

on the merits of the underlying causes of action.

[PROPOSED] ORDER DENYING PRELIM INIJ. - 1

 
10

11

12

is

14

15

16

17

18

19

20

21

22

 

Case 2:20-cv-00658-JRC Document 23 Filed 05/18/20 Page 2 of 3

DATED this __ th day of May, 2020 at Seattle, Washington.

 

The Honorable Richard A. Jones

[PROPOSED] ORDER DENYING PRELIM INIJ. - 2

 
10

11

12

13

14

Id

16

17

18

19

20

21

tik

 

Case 2:20-cv-00658-JRC Document 23 Filed 05/18/20 Page 3 of 3

CERTIFICATE OF SERVICE

I certify that on the date noted below I electronically filed this document, entitled Proposed
Order Denying Motion for Preliminary Injunction, with the Clerk of the Court using the CM/ECF

system and will send notice of filing to the following:

Washington Civil & Disability Advocate
Conrad Reynoldson

WSBA #48187

conrad@wacda.com

206-876-8515

Bonnie Fong
WSBA #51276

Bonnie@wacda.com
206-490-0962

DATED this 5" day of May, 2020, at Seattle, Washington.

Ls/ Leigh Ann C. Tift
Leigh Ann C Tift

[PROPOSED] ORDER DENYING PRELIM INJ. - 3

 
